Allowable Subject Matter
Claims 1-9, 11, 14-22, 31-38, 41-42, 45-46, 52-54, 56-58, 61 and 63 are allowed.
“a trench…splitting the select gate structure into a first select gate configuration and a second select gate configuration”, “a void within the trench and laterally between the first and second select gate configurations”, and “a planar structure sealing an upper portion of the void” as recited in claim 1,
“the first and second select gate configurations being laterally spaced from one another by an intervening insulative region along the cross-section”, “the intervening insulative region including a void and an insulative composition along only a top of the void, a bottommost surface of the insulative composition comprising a planar surface parallel with alternating levels of the second stack” as recited in claim 7,
“a void filled with gas and extending through the select gate structure and spaced from the memory stack by a composition of material different from compositions of material of the dielectric and conductive levels”, “the void splitting the select gate structure into a first select gate configuration and a second select gate configuration”, and “wherein the composition of material contacts the memory stack and contacts the select gate structure” as recited in claim 52, and
“a void filled with gas and extending through the select gate structure and spaced from the memory stack by a composition of material different from compositions of material of the dielectric and conductive levels”, “the void splitting the select gate structure into a first select gate configuration and a second select gate configuration”, and “a planar structure sealing an upper portion of the void” as recited in claim 63.
Furihata et al. (US 2017/0179154 A1) teaches a trench (72) splitting a select gate into first and second portions (¶ 0231: 72 divides structure comprising select gate electrodes 146/246).  Tang et al. (US 2013/0001682 A1) teaches an isolation trench (170) comprising a void (109) sealed with a material composition (107).  However, neither Furihata nor Tang teach an upper portion of a void sealed with a planar structure, a required by claims 1, 7 and 63.  Furthermore, neither Furihata nor Tang teach a void filled with gas and extending through a select gate structure, spaced from the memory stack by a composition of material different from compositions of material of memory stack dielectric levels, as required by claim 52.

Cui et al. (PG Pub. No. US 2020/0303397 A1) teaches an assembly (fig. 26) including a memory stack (word-line-level layer stack 132/146) and a select gate structure (drain-select-level layer stack 332/346), including a void (77) sealed by a composition (73) disposed in a trench (drain-select level trench 71), the trench splitting the select gate structure into first and second portions (fig. 26).  However, Cui does not teach the composition comprises a planar configuration, or the trench paced from the memory stack by a composition of material different from compositions of material of memory stack dielectric levels.
In light of these limitations in the claims (see the Applicant’s fig. 7 & ¶ 0031 of the instant specification), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894